DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to the terminology “helical spur gear”, the terminology renders the limitations indefinite as helical and spur gears are two separate types of gears.  For the purpose of examination either type will be considered to meet the claim terminology absent further limitations which recite limitations specific to either of the two types of gears.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloga et al. (US Publication 2013/0032430).
In regards to claim(s) 1-4 and 6-8, Zaloga et al. discloses the claimed limitations including a motor vehicle steering system (10; Reference is made to Figures 1-5) comprising:
an input shaft (40 or steering shaft section coupled directly to the steering wheel) to couple to a steering shaft of a motor vehicle;
a worm gear (44), a first end of the worm gear coupled to the input shaft, a second end of the worm gear fixed to a gear (Reference is made to Figure 2);
a ball nut (46) surrounding a portion of the worm gear, the ball nut including ball bearings and ball guides;
a sector gear (32) engaged with the ball nut, the sector gear configured to rotate as the ball nut translates;
wherein the second pinion rotates the intermediate gear and the first pinion, and the first pinion rotates the gear to rotate the worm gear and translate the ball nut;
further including a pitman arm (22) coupled to the sector gear, the pitman arm configured to couple to a drag link to turn wheels of a motor vehicle as the sector gear rotates;
wherein an engagement between the second pinion and the intermediate gear provides a first gear reduction and an engagement between the first pinion and the helical spur gear provides a second gear reduction (Reference is made to Figure 5);
further including a torsion bar (Reference is made to Figure 1, where the torsion bar, if required to be a separate element may be considered the shaft section between the input shaft (coupled directly to the steering wheel) and the shaft on which the worm gear (44) is formed), wherein a first end of the torsion bar is coupled to the input shaft and a second end of the torsion bar is coupled to the worm gear;
further including a torque sensor (38,438) to measure an angular rotation of the input shaft relative to the worm gear (Reference is made to Figures 1, 4 and Paragraphs 0022-0023, 0029-0030 and 0047-0048);
wherein an output of the motor is based on the angular rotation of the input shaft relative to the worm gear (Reference is made to Paragraphs 0022-0023).

In regards to claim(s) 9-14 and 16-17, Zaloga et al. discloses the claimed limitations including steering actuator comprising:
a worm gear (44) fixed to a gear (end gear on worm gear; Reference is made to Figures 2 and 5);
a third gear set including a ball nut (46) engaged with a portion of the worm gear, the ball nut configured to translate as the worm gear rotates;
further including: a first housing, the worm gear, the ball nut, the gear, and the sector gear disposed in the first housing.

In regards to claim(s) 18-20, Zaloga et al. discloses the claimed limitations including a steering apparatus comprising:
a worm gear (44) fixed to a gear (Reference is made to Figure 2), the worm gear and the gear aligned along a first axis of rotation.

In regards to claims 1-4, 6-14 and 16-20, Figure 2 of Zaloga et al. does not disclose the pitman drive assist arrangement including an intermediate gearing, the second housing or orbital axis arrangements as recited.

In regards to claims 1-4 and 6-8, Zaloga et al. (Figure 5) discloses a drive assist arrangement for an idler arm including an intermediate gear (planet gear(s) of 522) fixed to a first pinion (end gear attached to the output of the ring gear of the planetary gearset of the belt drive or the ring gear itself), the first pinion engaged with the gear (via belt); and,
a motor (528) fixed to a second pinion (sun gear in the planetary gear set), the second pinion engaged with the intermediate gear, the motor configured to rotate the worm gear to translate the ball nut.
wherein a first gear set is aligned along a first plane and a second gear set is aligned along a second plane, the first plane and the second plane orthogonal to an axis of rotation of the worm gear (Reference is made to Figures 5);
wherein the first plane does not intersect the worm gear (Reference is made to Figure 5).
In regards to claims 9-14 and 16-17, Zaloga et al. (Figure 5) discloses a second housing, the pinion of the motor, the intermediate gear, and the pinion of the intermediate gear disposed in the second housing (Reference is made to Figure 5).
In regards to claims 18-20, Zaloga et al. (Figure 5) discloses an intermediate gear (ring gear of 522 arrangement) fixed to a first pinion, the intermediate gear and the first pinion aligned along a second axis of rotation parallel to the first axis of rotation, the first pinion engaged with the gear; and
a motor (528) fixed to a second pinion (sun gear of 522), the motor and the second pinion aligned along a third axis of rotation parallel to the second axis of rotation (Reference is made to Figure 5), the second pinion engaged with the intermediate gear;
wherein a placement of the second axis of rotation and the third axis of rotation is orbital relative to the first axis of rotation; and,
further including a steering shaft coupled to the worm gear (Reference is made to Figure 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drive assist gearing arrangement of Figure 2 of Zaloga et al. to include the drive assist arrangement of Figure 5 of Zaloga et al. resulting in a combination of the various gearing arrangements so as to vary the amount of torque assist that can be provided by the pitman torque assist motor and since it would have been a simple substitution of one known element (gearing arrangement) for another to obtain the predictable gear reduction.

In regards to the gear of claim 1 being a helical or spur gear, Examiner is taking OFFICIAL NOTICE that helical and spur cut gears are old and well known in the art.  Helical gears often have a higher load capacity and minimize vibration, but they transmit radial and axial thrust loads.  Spur gears are simple, cost effective and transmit only radial loads, but they produce more noise and vibration due to the manner of loading (Washnock et al. (US Publication 2014/0311263 and 2015/0101436) disclose helical gearings) (Wilske et al. (US Patent 10,421,481), Cai et al. (US Publication 2018/0244305) and Hulten et al. (US Publication 2021/0387666) disclose spur gearings).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the gear of Zaloga et al. in view of the old and well known teachings in the art to include being a helical or spur gear since as a matter of design choice.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloga et al. in view of Wilske et al. (US Patent 10,421,481).
In regards to claim 5, Zaloga et al. discloses the claimed limitations excluding the range of gear reduction.
Wilske et al. discloses providing a two stage gear reduction with a combined reduction of greater than 100:1 (Reference is made to Column 2, line 62 - Column 6, line 57).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the range of gear reduction of Zaloga et al. in view of the teachings of Wilske et al. to since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claim(s) 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616